889 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raynard ADAMS-BEY, Plaintiff-Appellant,v.Robert BROWN, John Jabe, Defendants,Jerry Hofbauer, Robert Atherton, Chris Daniels, DeidreLynne-Sheldon, D. Wojniak, T. Polizen, Defendants-Appellees.
No. 89-1300.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and R. ALLAN EDGAR, District Judge.*

ORDER

2
Raynard Adams-Bey, a pro se Michigan state prisoner, moves for the appointment of counsel on appeal from the summary judgment in favor of defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  Defendants have moved that their costs be taxed to Mr. Adams-Bey.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Adams-Bey sought declaratory and injunctive relief as well as monetary damages in his complaint against these employees of the Michigan Department of Corrections, alleging that his due process rights had been violated when he was found guilty of one minor and three major misconducts, transferred to administrative segregation, and denied his personal property.  The district court adopted the magistrate's report, which recommended that defendants' motion for summary judgment be granted.


4
Upon consideration, we conclude that the judgment should be affirmed for the reasons stated by the magistrate and adopted by the district court.  However, we conclude that the circumstances of this case do not warrant the taxing of costs to the appellant.


5
Accordingly, the motions for counsel and costs are hereby denied, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation